Mr. Justice del Toro
delivered the opinion of the court.
Eusebio Rivera, by his attorney, presented in this court a petition for a writ of certiorari on the ground that the procedure followed by the District Court of Arecibo in the prosecution of an appeal which he had taken from a judgment of the said court convicting him of a violation of the internal revenue law was erroneous. The alleged error consisted in that the district judge abused his discretion in refusing to grant a certain extension of time for filing the statement of the case. The writ was issued and the original record was brought up to this court.
It appears from the record that the complaint was made in the Municipal Court of Camuy and that the court, after examining the evidence, sentenced Rivera to a fine of two hundred dollars; that Rivera appealed and after a trial cle novo the district court again convicted him; that he then appealed to this court and on the last day of the period allowed him by law for presenting a statement of the case he asked for an extension of twenty days “within which to present'a *800statement of tlie case, because the stenographer’s notes liad not yet been delivered to Mm,” and that the jndge refused to grant the extension on the ground that the appellant had not moved that the transcript of the record be prepared by the stenographer and that in such circumstances an allegation that the stenographer had not delivered the notes to him was not a good ground for a motion for an extension of time.
The consideration of the facts for the purposes of granting or denying an extension of time rests in the sound discretion of the conrt, and as from the facts shown no abuse of discretion on the part of the district court can be deduced, the writ must be discharged, the record returned to the trial court and the petition denied.

Dismissed.

Chief Justice Hernández and Justice Aldrey concurred.
Justices Wolf and Hutchison took no part in the decision of this ease.